Citation Nr: 0506581	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  97-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from January 1947 to 
September 1948.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
squamous cell carcinoma, malaria and TB. 

In July 1998 the Board issued a decision in which it denied 
the veteran's claims of entitlement to service connection for 
squamous cell carcinoma, malaria, and tuberculosis.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court), which by order dated in 
November 2000 vacated that part of the July 1998 Board 
decision that denied service connection for squamous cell 
carcinoma and malaria and remanded those issues to the Board 
for further development and readjudication.  The Court noted 
at that time, in pertinent part, that VA had a duty to advise 
the veteran to submit evidence to substantiate his testimony 
that a physician (Dr. A.) treated him for malaria.  The issue 
of entitlement to service connection for tuberculosis was 
severed for subsequent disposition.  However, in January 
2001, the Court vacated that part of the July 1998 Board 
decision that determined that the claim for service 
connection for tuberculosis was not well grounded on the 
basis that the Board did not consider the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), which eliminated the well grounded 
requirement and amended VA's duties to notify and assist; the 
appeal of that issue was remanded to the Board for a decision 
on the merits.

The Board issued a second decision in November 2001, 
remanding the issue of entitlement to service connection for 
squamous cell carcinoma and denying the issues of service 
connection for malaria and tuberculosis.  In a decision dated 
in December 2002, the RO granted service connection for 
squamous cell carcinoma.  As the veteran did not appeal the 
rating assigned for the squamous cell carcinoma, that issue 
is no longer in appellate status.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran appealed the Board's November 2001 decision to 
the Court.  In January 2003, the Court granted a joint motion 
to vacate and remand that decision.  The joint motion 
observed that the Board failed to provide adequate reasons 
and bases for its decision, failed to adequately explain why 
the preponderance of the evidence was against the claims, 
failed to adequately account for supporting lay and buddy 
statements, and failed to identify for the veteran which 
evidence the VA will obtain and which evidence the veteran is 
expected to present.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board remanded the veteran's claims for service 
connection for malaria and tuberculosis in September 2003, 
pursuant to the Court's January 2003 order.  In a November 
2004 supplemental statement of the case (SSOC), the RO again 
denied service connection for malaria and TB.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record demonstrates 
that the veteran does not currently have malaria.

3.  The competent medical evidence of record demonstrates 
that the veteran does not currently have TB.  






CONCLUSIONS OF LAW

1.  Service connection for claimed malaria is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2004).

2.  Service connection for claimed TB is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Discussions in the September 1997 
rating decision on appeal, the November 1997 statement of the 
case (SOC), and various supplemental statements of the case 
(SSOCs), including one dated in November 2004 (after the 
Board's most recent remand) adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his claims for service connection.  

A VCAA notice letter dated in January 2004 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see O.G.C. 
Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The January 2004 VCAA notice 
letter requested that, "[i]f there is information or 
evidence that the VA does not have that may support your 
appeal, please provide it to us."  

In addition, pursuant to the Court's November 2000 order, the 
January 2004 VCAA notice letter informed the veteran that in 
particular he should submit evidence from Dr. A. to support 
his claim that Dr. A. had treated the veteran for malaria.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, service medical records are not 
available.  The Board is aware that in such a situation it 
has a heightened duty to assist a claimant in developing his 
claim.  This duty includes the search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  The Board's analysis of this 
veteran's claim is undertaken with this duty in mind.  In 
particular, as will be discussed below, the Board will assume 
that while on active duty the veteran had a positive tine 
test and had such symptoms as fever, chills, and visual 
disturbances, which he attributed to malaria.

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's service medical records or alternate records.  The 
RO received notification in March 1997 from the National 
Personnel Records Center (NPRC) that the veteran's service 
medical records were lost or destroyed by fire in July 1973, 
and there were no treatment records associated with the 
Surgeon General's Office.  The NPRC was able to locate some 
documents, which indicate the veteran sought treatment at 
sick bay while in service.  The record also contains a copy 
of correspondence sent by NPRC to the veteran in April 1998, 
which explained that his service records were destroyed by 
fire and that only three records could be located to indicate 
that the veteran had reported to sick bay between 1947 and 
1948.  

The Board acknowledges that the claims file includes records 
which indicate that the veteran has been receiving benefits 
from the Social Security Administration (SSA), since 1970.  
However, the Board has determined that this claim may be 
fully and fairly adjudicated without obtaining the veteran's 
SSA records.  The veteran's claim has been denied because the 
evidence does not establish that the veteran has malaria or 
tuberculosis.  There is no indication that the SSA's records 
contain information relevant to these issues.  The veteran 
has reported that he was disabled in 1970, which was after he 
was involved in a motor vehicle accident which resulted in an 
appendectomy and left knee surgery.  Furthermore, the veteran 
has not identified the SSA's records as pertinent to his 
claim.  Therefore, the Board has determined that securing any 
SSA records would not add pertinent evidence, and the Board's 
duty to assist is not triggered because such a duty is 
"limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded a VA examination in September 1997 
with regard to his claims, which found that he did not have 
the claimed conditions.  Subsequently dated treatment records 
are also negative for malaria or TB, and thus do not indicate 
that an additional VA examinations are warranted.  The Board 
finds that the relevant medical evidence of record, to 
include the report of the September 1997 VA examination and 
all post-service treatment records, contains sufficient 
detail to make a decision on his claims.  Thus, there is no 
duty to provide any additional examinations with regard to 
the veteran's claims.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, No. 03-1251 (Fed. Cir. Dec. 
15, 2004). 

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has made contentions in correspondence, during a 
February 1998 hearing at the RO and during an August 2001 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
Board will address his contentions together for the sake of 
clarity.  The veteran contends that while on active duty he 
was diagnosed and treatment for malaria with quinine, which 
according to the veteran, he continued to take even though 
his symptoms subsided and he no longer got sick. The veteran 
indicated that he continues to take quinine, which his doctor 
prescribed for circulation and "other problems."  While in 
the hospital for malaria he was exposed to another patient 
known to have TB, had a positive tine (TB) skin test and was 
given medication.  He indicated that the doctors told him the 
disease was visible in his lungs and scar tissue was forming.  

The veteran reported that he had also been seen in 1949 at 
St. Margaret's Hospital, where according to him his malaria 
was diagnosed as yellow jaundice.  He further reported that 
the hospital was no longer in existence.  Scar tissue from 
tuberculosis had caused him to lose part of his lung.  The 
veteran testified that he had suffered 10 to 20 bouts of 
malaria since service, the last incident being approximately 
1996 or 1997.  He stated Dr. A. treated him.  At another 
time, the veteran stated that his last bout of malaria 
occurred around 1989, at which time he suffered from chills, 
hot flashes and vision loss.  The veteran reported being 
treated at Harvard General Hospital sometime in 1970, but 
noted that the hospital had since destroyed the records.

In response to a February 1997 letter from the RO requesting 
any other information that might support his claim, the 
veteran reported that he had been treated at Fort Riley, Fort 
Lewis, and Berkley Air Force Base from 1947 to 1948.  
According to the veteran's statement, he also received 
treatment for his conditions from several physicians 
(including Dr. A.), and at Harbor General Hospital.  In his 
statement, the veteran indicated that the hospital had 
destroyed its medical records from 1950 to 1970.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Available service records indicate that the veteran had 
reported to sick bay between 1947 and 1948.  These records do 
not indicate the nature of the veteran's complaint, 
diagnosis, prognosis, or treatment.

In February 1997, the RO received correspondence from the 
Trinity Lutheran Hospital that it had no record of treatment 
for the veteran.  

Correspondence from Dr. A, dated in July 1997, addresses 
treatment for diabetes.

According to the report of a September 1997 VA examination, 
the veteran reported to the examiner that he had been 
diagnosed and treated for malaria while in service and that 
while in the hospital he was exposed to another patient known 
to have TB.  The veteran indicated that he had a positive 
tine test and was given medication at that time.  According 
to the veteran's statements, he had not had any diagnosis of 
malaria or TB since service or any recurrent infections or 
difficulties related thereto.  

Physical examination revealed the veteran to be pleasant, 
alert, oriented, and in no apparent distress.  The veteran's 
chest was within normal limits and his heart rate was regular 
without any murmurs, rubs or gallops.  His lungs were clear 
to auscultation without rales, rhonchi or wheeze.  Diagnostic 
tests showed no active lung disease.  The pertinent diagnosis 
was undocumented history of malaria and TB.

Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If tuberculosis is manifest to a 
compensable degree within three years after separation from 
service, the disorder may be presumed to have been incurred 
in service.  If malaria is manifest within a year after 
tropical service, the disorder may be presumed to have been 
incurred in service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for malaria and TB.  

The record is negative for any service medical records 
showing complaints, symptoms, findings or diagnoses relating 
to malaria or TB.  However, this fact is not the dispositive 
factor in this case.  With regard to the claimed positive 
tine test, the Board points out that a positive tine test is 
not itself a disability, rather it is a test finding 
indicating whether an individual has been exposed to 
tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1695 (27th ed. 1988). The veteran also alleges such in-
service symptoms as fever, chills, and visual disturbance, 
which he attributes to malaria while on active duty, but the 
record is negative for any indication that he has been 
evaluated or treated for malaria or TB, or any residuals of 
either disease, at any time since his separation from 
service.  The Board finds that the September 1997 VA 
examination is competent medical evidence that the veteran 
does not have malaria, TB or any residuals of either disease.  
The veteran's lungs were clear upon auscultation, and no 
evidence of malaria or active chest disease was found.    

The Board recognizes that the VA examiner diagnosed malaria 
and tuberculosis by history.  However, the examiner 
specifically noted, and the Board also finds from a review of 
the record, that these diagnoses were undocumented.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . ."  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Thus, the diagnosis by history does not constitute competent 
medical evidence of the claimed conditions.  That is, to the 
extent that either can be construed as indicating either 
disease at issue was previously present at any time, the 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); 
Swann, supra.

As to the claimed post-service diagnosis of TB by Dr. A., the 
diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374 (2004).  There is no such medical or laboratory 
evidence of record.  Moreover, there are no clinical records 
from Dr. A. to substantiate the veteran's claimed post-
service TB and, as noted above, the most recent VA 
examination ruled out current diagnosis of TB or residuals of 
same.

The Board also recognizes the veteran's own assertions that 
he now has malaria and TB.  As a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis.  
Espiritu, supra.  As a result, his own assertions do not 
constitute competent medical evidence that he now has malaria 
or TB, or any residuals, whether incurred during service or 
any other time.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer, 3 Vet. 
App. 223, 225 (1992).  The Board's perusal of the record in 
this case shows no competent evidence of a current diagnosis 
of malaria or TB, with consideration of 38 C.F.R. § 3.374 for 
the latter disease, or residuals of either disease, and the 
September 1997 VA examination ruled out a current diagnosis 
of either claimed condition.  

As the preponderance of the evidence is against each of the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for TB is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


